Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This action is responsive to application communication filed on 4/1/2021.
2. 	Claims 1-8 are pending in the case. 
3.	Claims 1 and 4 are independent claims. 


Election/Restrictions
	I. Claims 1-3, drawn to generating alerts of photometric data related to orbital objects; receiving a plurality of images of one or more space objects; identifying a plurality of identifiers associated with each space object; receiving a first identifier associated with a first space object, the identifier having an indication of an orbit of the first space object; identifying a physical characteristic and a magnitude of radiation of the first space object at a first time; determining an expected photometric signal at a second time, based on the physical characteristic and the magnitude of radiation; and displaying an indication of at least one of the physical characteristics at the first time, the magnitude of radiation at the first time, or the expected photometric signal at the second time, classified in G06F3/048.
II. Claims 4-8, drawn to displaying a transfer path of an orbital object; an orbital path data interface for receiving orbital path data comprising a plurality of received orbital paths, each associated with an orbital object; generating a display interface , classified in G06F3/048.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as sub combinations disclosed as usable together in a single combination.  The sub combinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one sub combination is separately usable.  In the instant case, sub combination I has separate utility such as identifying based on the first identifier, a physical characteristic and a magnitude of radiation of the first space object at a first time; determining based on the physical  has separate utility such as receiving a user selection of an initial orbit of the orbital object and a target orbit each selected from the received orbital paths; receiving a user selected orbit transfer time window comprising the lower-time limit and the upper-time limit; receiving a selection of a transfer action of the orbital object, the transfer action comprising a first maneuver for orbital object, the selection of the transfer action represents a modification of the initial orbit toward the target orbit; determining a velocity change of the orbital object for causing the orbital object to move from the initial orbit to the target orbit and a first maneuver timepoint associated with the first maneuver, the first maneuver timepoint occurring at a time not after the upper-time limit and not before the lower-time limit and not before the lower-time limit.  See MPEP § 806.05(d).
The examiner has required restriction between sub combinations usable together. Where applicant elects a sub combination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable sub combination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

attorney, Jordan Cox on 12/6/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145